Title: To George Washington from Henry Knox, 12 February 1787
From: Knox, Henry
To: Washington, George



My dear Sir
New York 12 February 1787

In my last to you of the 8th instant I enclosed you a number of General Lincolns letters to Govr Bowdoin, in order to give you a connected statement of the rebellion in Massachusetts. I have now the great satisfaction of informing you, that this ugly affair, is in a train of being speedily and effectually suppressed—pursuing my former plan, I enclose you (in confidence) 4 copies of letters from Genl Lincoln, to Govr Bowdoin which brings the affairs to the 5th instant inclusively.
The legislature of Massachusetts convened in Boston on Saturday evening, the 4th instant. The Governors speech detailed to them the progress of the insurrection—A Committee was immediately appointed to consider it—who reported the existence of a rebellion, in the State, an approbation of the Conduct of the executive, and an assurance of the utmost support to Government. The two houses met on Sunday for the consideration of the report, and there were no doubts that they would adopt it. This conduct must have been produced by the imminent danger, but happily the business was the same day terminated.
Several Gentlemen in the legislature of Massachusetts to

whom I wrote on the subject assure me of their hearty concurrence in the proposed convention to be held next May, and that they shall urge the matter in the Legislature with all their might—I am persuaded that they will appoint delegates, but as I mentioned to you in my letter of the 14th ultimo, they will be the only state from New England—and as the Convention will be able only to propose perhaps it may answer all the purposes as if the others were to choose.
Congress will this day have nine states represented which is for the first time, since the existence of the new Congress, that is, since the first monday in Novr last. With sincere and affectionate Compliments to Mrs Washington I am my dear Sir Your most obedient humble Servant

H. Knox

